PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,391
Filing Date: 14 Nov 2018
Appellant(s): Villacorta Hernandez et al.



__________________
Stephen A. Gratton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 20, 2021.
INTRODUCTION
Claims 1-4 and 10-16 are involved in the appeal.  Claims 5-9 are allowable.  Every ground of rejection in the final Office action mailed January 27, 2021, from which the appeal has been taken, is maintained by the Examiner.  These grounds are set forth below.
GROUNDS OF REJECTION MAINTAINED
Claims 1 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Wu et al (J. Applied Polymer Sci., Vol. 126, 2012, pp. 283-289, included in the appellant’s IDS) in view of Gruber et al (US 2009/0004460).
Wu et al teaches a method of making a carbon nanotube-polypropylene composite material comprising mixing carbon nanotubes with thermoplastic polypropylene particles in powder (dry) form to disperse the carbon nanotubes and form a uniform (homogeneous) mixture (abstract; p. 284-285).  The polymer particles are less than 38 µm in size (p. 284).  The carbon nanotubes cover the surface of the polymer particles (p. 284-285).  The amount of carbon nanotubes in the mixture and/or master batch is 4 % by weight (p. 285).  The carbon nanotubes form an interconnected electrically conductive network on the surfaces of the polymer particles (par. 285-286).  The method further includes irradiating the mixture with microwave 
The polymer matrix having carbon nanotubes incorporated therein constitutes a CNT/polymer composite material having high electrical conductivity (p. 283).  The carbon nanotubes form an electrically conductive network in the composite material as shown by the conductivity after melting the composite particles (Fig. 3a).  The resistivity after melting is 105 Ω·cm, which equates to an electrical conductivity of 10-5 S/cm (Fig. 3a).  By contrast, polypropylene is an electrical insulator with a resistivity of about 1017 Ω·cm (a conductivity of 10-17 S/cm).  The electrical conductivity of the polymer matrix increases tremendously from 10-17 S/cm to 10-5 S/cm by incorporation of the carbon nanotubes in the polypropylene matrix.  This increase in conductivity is due to an electrically conductive network of carbon nanotubes in the composite material.  
The method further includes compressing (compacting) the mixture (p. 285, 287-288).  Compressing the material would be expected to eliminate gas phase.  The composite material is capable of being used as a masterbatch.  Microwave irradiation of the carbon nanotubes (CNT) causes the polypropylene (PP) in 
Wu et al does not teach a carbon nanotube mixture having a concentration of carbon nanoparticles of 0.3 to 80 % by weight.
However, Gruber et al teaches a method of making a carbon nanotube-thermoplastic polymer composite material that contains a fiber reinforcing material (par. 6, 15-16).  The carbon nanotubes are uniformly dispersed in the thermoplastic polymer (par. 18).  The fiber reinforcement is combined with the carbon nanotubes before contacting with the polymer (par. 19).  The amount of fiber is 20-80 % by volume and the amount of carbon nanotube is 0.1-40 % by weight in the composite (par. 14, 17).  The corresponding concentration of carbon nanotubes is approximately 0.1 to 68 % by weight in the carbon nanotube/fiber mixture, using, for example, a polymer fiber having approximately the same density as the thermoplastic polymer (par. 16).  A fiber, such as a polymer fiber, is equivalent to a non-carbon micro-material (par. 15-16).
Wu et al discusses the strength of CNT/polymer composites (p. 283).  Gruber et al teaches including a fibrous material in a carbon nanotube-polymer composite in order to structurally reinforce the composite (par. 15-16).  A person of ordinary skill in the art would have been motivated to combine the .
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Wu et al in view of Gruber et al and further in view of Howard (US 4,786,555).
Wu et al in view of Gruber et al teaches a method of making a carbon nanotube-polymer composite material as described above.  Wu in view of Gruber does not teach that the mixing step includes wet mixing followed by drying.
However, Howard teaches a method of preparing coated particles which comprises wet mixing the particles using a mortar and pestle followed by drying (col. 4, lines 3-10).  
Wu et al teaches a method of preparing coated polymer particles by mixing in a mortar and pestle as described above.  Howard teaches preparing coated particles by wet mixing in a mortar and pestle followed by drying.  The method is conveniently accomplished in a laboratory (col. 4, lines 5-10).
It would have been obvious to combine the wet mixing and drying steps of Howard with the method of Wu in view of Gruber in order to obtain a convenient method of preparing coated particles for use perform in a laboratory setting.
s 3 and 10-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Wu et al in view of Gruber et al and further in view of Sweeney et al (US 2016/0325491).
Wu et al in view of Gruber et al teaches a method of making a carbon nanotube-polymer composite material as described above.  Wu in view of Gruber does not teach that the mixture contains two types of carbon nanoparticles. 
However, Sweeney et al teaches a polymer composite material for microwave welding comprising two or more types of carbon nanoparticles, including carbon nanotubes and graphene (par. 16, 134, 142).  The amount of carbon nanotubes in polymer mixture or masterbatch is 10 % by weight (par. 77-78).  The composition provides improved bonding strength (par. 9).  
Wu et al and Sweeney et al both teach a carbon nanotube-polymer composite material for microwave welding.  Sweeney et al teaches that the microwave absorbing material includes graphene nanoparticles in addition to carbon nanotubes (par. 16).  The composition provides improved bonding strength (par. 9).  A person of ordinary skill in the art would have been motivated to combine the microwave absorbing particles and amounts thereof from Sweeney et al with the method of Wu et al in view of Gruber in order to obtain method of forming a microwave-bonded weld having improved bonding strength.
RESPONSE TO ARGUMENTS
The appellant argues that Wu does not teach irradiating the CNT/polymer particle mixture to form a nanocomposite having a consolidated morphology.  However, Wu teaches irradiating a CNT/polypropylene particle mixture with microwave radiation to heat the mixture and melt the polypropylene particles (p. 286-288; Fig. 5).  For example, Wu states “From Figure 7(a), it can be seen that for the 30 s-welded sample, all MWCNT/PP composite particles were melted...” (where “30 s-welded” refers to the duration of the microwave radiation applied) (p. 287).  Melting the polypropylene particles consolidates them into a continuous matrix phase which has a consolidated morphology (Fig. 4).  Therefore, melting the polypropylene particles by microwave radiation consolidates them into a continuous matrix phase which has a consolidated morphology as shown in Figure 4.  Carbon nanotubes are nanoparticles and so the melted and consolidated material is also a nanocomposite because it contains nanoparticles.
The appellant argues that Wu teaches that “the composites were prepared by heating the mixture using conventional thermal heating (not by irradiating)” (Brief, p. 13).  As discussed above, Wu specifically teaches heating and melting the CNT/polypropylene particles with microwave radiation.  The resulting material corresponds to the CNT/polymer composite of 
The appellant argues that the consolidated polymer matrix is formed by melt mixing rather than microwave heating, citing Wu et al, p. 284, col. 1, in the section labelled “Preparation of PP particles.”  Melt mixing is a step in the method of preparing the polypropylene particles from a mixture of polypropylene and polyethylene glycol.  The polypropylene particles are separated from the polyethylene glycol before being combined with the carbon nanotubes.  The grounds of rejection above do not rely on melt mixing of polypropylene and polyethylene glycol for any element of any claim under examination.
The appellant argues that the CNT/PP composite material of Wu et al is used to weld plastic plates together.  The examiner agrees.  However, the claimed method does not preclude use of the CNT/PP composite for welding, since the instant claims recite “A method for fabricating carbon nanoparticle polymer 
The appellant suggests that Wu in view of Gruber does not teach carbon nanoparticles being selected to facilitate electromagnetic radiation.  However, Wu et al teaches heating carbon nanotubes with microwave radiation.  Microwave radiation is electromagnetic radiation.  Therefore, the carbon nanotubes of Wu are implicitly selected to facilitate electromagnetic radiation.
The appellant asserts that Wu in view of Gruber and Howard does not teach a step of mixing the nanoparticle mixture and plastic substrate as claimed in instant claim 1.  This assertion is addressed in the grounds of rejection above.
The applicant asserts that Figure 4 of Wu et al shows a MWCNT/PP composite after melt mixing (Brief, p. 18).  The appellant’s assertion is false.  Figure 4 shows a MWCNT/PP composite before and after melting the polypropylene particles.  There is no discussion of mixing in relation to Figure 4. 
CONCLUSION
For all of the above reasons, the rejections should be affirmed.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale




    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:

/AMINA S KHAN/Acting Supervisory Patent Examiner, Art Unit 1761

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement To Pay Appeal Forwarding Fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.